Citation Nr: 0320271	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  97-22 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to a disability rating in excess of 20 
percent for residuals of an injury to the lumbar spine.

4.  Entitlement to a disability rating in excess of 20 
percent for residuals of a left distal clavicle fracture.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran had active duty from May 1992 to March 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, and Reno, Nevada.

This appeal was previously before the Board in August 1998, 
when it was remanded to comply with the veteran's request for 
a hearing before a Veterans Law Judge.  Such a hearing was 
held in February 2003, before the undersigned Acting Veterans 
Law Judge.  During the hearing, the veteran withdrew the 
issues of entitlement to an increased rating for tinnitus and 
entitlement to service connection for influenza from 
appellate consideration.  The Board therefore retains no 
jurisdiction over these issues and will address them no 
further herein.

By correspondence of January 2002, the veteran raised a new 
claim for entitlement to an increased disability rating for 
post-traumatic stress disorder (PTSD).  The RO has not yet 
had the opportunity to address this claim and it is therefore 
referred for appropriate action upon the return of the 
veteran's claims file to the RO.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107 (West 2002), became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  In this case, the veteran 
was notified of the VA's responsibilities vs. his 
responsibilities in the development of his claims in written 
statements provided to him during his February 2003 hearing.  

With regard to the veteran's claim for service connection for 
chronic sinusitis, review of his service medical records 
reveals multiple episodes of upper respiratory infections 
during his period of service.  At least one episode of 
sinusitis is reflected as well.  In December 1993, he was 
admitted to the medical clinic for the administration of 
intravenous antibiotics due to the severity of a sinusitis 
attack.  The reports of sinus X-ray studies taken during 
service are included in the claims file and available for 
review.  

What is not clear is whether the veteran has a current 
disability involving chronic sinusitis, as opposed to acute 
and transitory infections of the sinuses.  Obtaining the 
veteran's recent VA treatment reports and any private medical 
reports will be useful in this regard.  Additionally, the 
element of nexus between any currently-shown chronic 
disability and the veteran's symptoms in service remains to 
be proven.  Although a general medical examination which 
included comment upon the condition of the veteran's sinuses 
was conducted in June 1996, it does not appear that the 
examiner was able to review the veteran's service medical 
records in conjunction with the examination.  Furthermore, 
the examiner did not render an opinion as to any nexus to 
service or whether the veteran had sinusitis of a chronic 
nature.  The regulation implementing the VCAA provides that a 
medical examination or medical opinion is necessary to decide 
the claim if the information and evidence of record contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability 
and indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4).  This is such a case.  

With regard to the veteran's claim for entitlement to service 
connection for bilateral hearing loss, the evidence shows 
that he had acoustic trauma in the form of noise exposure 
during service.  He had some post-service noise exposure from 
driving trucks as well.  What is not clear is whether he 
currently suffers from hearing loss to the extent defined by 
VA regulation.  The Board is of the opinion that obtaining a 
current VA audiological examination would shed light on this 
issue.  A medical opinion as to any relationship between 
service and the veteran's currently-shown hearing status will 
be helpful as well.  

With regard to the veteran's claims for increased disability 
ratings, the VA's duty to assist requires that all recent 
treatment reports be obtained to allow a fully-informed 
decision to be rendered.  Current examinations, informed by 
records review as well as a clinical examination, should be 
obtained as well to allow adjudicators to make an equitable 
and informed decision as to the appropriate disability 
ratings to be assigned to the veteran's lumbar spine and 
right shoulder disabilities.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
both VA and private, who have treated the 
veteran for all four disabilities at 
issue since his discharge from service.  
After securing the necessary release(s), 
the RO should obtain these records.

2.  The veteran should be afforded 
appropriate VA examinations to identify 
the nature and etiology of any current 
sinus disorder and the veteran's hearing 
acuity.  The claims folder, including all 
records obtained pursuant to the above 
request, must be made available to the 
examiners for review before the 
examinations.  All indicated testing 
should be performed in conjunction with 
the examinations.  The examiners are 
requested to render opinions as to 1) 
whether the veteran has a sinus 
disability of a chronic nature and if so, 
2) whether it is at least as likely as 
not that the currently-shown chronic 
sinusitis is related to the sinusitis 
diagnosed in service and/or the chronic 
upper respiratory infections diagnosed in 
service; 3) whether the veteran currently 
has a hearing loss by VA standards and if 
so, 4) whether it is at least as likely 
as not that hearing loss is related to 
service in any way.  The complete 
rationale for all opinions expressed 
should be provided.  If it is impossible 
to render any opinion requested without 
resort to speculation, this should be 
explained as well.

3.  The veteran should be afforded 
appropriate VA examinations to identify 
the level of impairment resulting from 
the veteran's service-connected lumbar 
spine disability and left shoulder 
disability.  The claims folder, including 
all records obtained pursuant to the 
above request, must be made available to 
the examiners for review before the 
examinations.  All indicated testing 
should be performed in conjunction with 
the examinations.  The examiners are 
requested to identify all symptomatology 
and the resulting functional impairment, 
including discussion of limitation of 
motion, strength, coordination, and 
endurance in the low back and left 
shoulder.  Any additional pain on use 
should be quantified to the extent 
possible.  The complete rationale for all 
opinions expressed should be provided.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	Harvey Roberts
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

